DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on July 9, 2020.
Claims 1-16 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows:
Claim 14 is drawn to “one or more computer readable storage media”.  As claims should be given their broadest reasonable interpretation consistent with the specification1.  The broadest reasonable interpretation of a claim drawn to “computer readable storage media” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the 2; particularly in instant case, as evidenced by applicant’s specification, i.e. in 68, recites that “[0068]… As used herein, a computer-readable storage medium includes an article of manufacture, for example a magnetic disk (e.g., a floppy disk, a hard disk), an optical disc (e.g., a CD, a DVD, a Blu-ray), a magneto-optical disk, magnetic tape, and semiconductor memory (e.g., a non-volatile memory card, flash memory, a solid-state drive, SRAM, DRAM, EPROM, EEPROM). As used herein, a computer-readable storage medium includes an article of manufacture, for example a magnetic disk (e.g., a floppy disk, a hard disk), an optical disc (e.g., a CD, a DVD, a Blu-ray), a magneto-optical disk, magnetic tape, and semiconductor memory (e.g., a non-volatile memory card, flash memory, a solid-state drive, SRAM, DRAM, EPROM, EEPROM)…”, which merely provides some exemplary instances of “computer readable storage medium” (i.e. in open-ended form) and does not constitutes as explicit definition for controlling the scope of claimed limitation of “computer readable storage media”, therefore, the scope of such limitation, by broadest reasonable interpretation and consistent with the specification, encompasses the “one or more computer-readable storage media” to be covering the transitory medium (i.e. propagating signals, carrier waves, etc.) Also see MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter3. Therefore, by broadest reasonable interpretation consistent with the specification provided by applicant, the claimed “one or more computer-readable storage media” is considered to cover, inter alia, carrier waves, signal and wireless media (acoustic, RF, 2).
A claim which is directed to a “signal (or carrier wave)” modulated/encoded/embodied on a carrier wave/etc.  with functional descriptive material.  While functional descriptive material may be claimed as a statutory product (i.e., a “manufacture”) when embodied on a tangible computer readable medium, a “signal” per se does not fall within any of the four statutory classes of 35 U.S.C. §101.  A “signal” is not a process because it is not a series of steps per se.  Furthermore, a “signal” is not a “machine”, “composition of matter” or a “manufacture” because these statutory classes “relate to structural entities and can be grouped as ‘product’ claims in order to contrast them with process claims.” (1 D. Chisum, Patents § 1.02 (1994)).  Machines, manufactures and compositions of matter are embodied by physical structures or material, whereas a “signal” has neither a physical structure nor a tangible material.   That is, a “signal” is not a “machine” because it has no physical structure, and does not perform any useful, concrete and tangible result.  Likewise, a “signal” is not a “composition of matter” because it is not “matter”, but rather a form of energy.  Finally, a “signal” is not a “manufacture” because all traditional definitions of a “manufacture” have required some form of physical structure, which a claimed signal does not have. A “manufacture” is defined as “the production of articles for use from raw materials or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery.” 4.  Therefore, a “signal (or a carrier wave)” is considered non-statutory because it is a form of energy, in the absence of any 
In conclusion, the abovementioned claim 14 and as well as the corresponding dependent claims 15-16 are therefore rejected under 35 U.S.C. §101 for at least the grounds of claiming the non-statutory subject matter as the claims are considered to be drawn to signals and/or carrier waves per se.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trinh et al. (U.S. Pub. No. 2020/0379454 A1, hereinafter as “Trinh”).
With regard to claim 1, the claim is drawn to a device (see Trinh, i.e. in fig. 1, disclose the predictive maintenance serve 110)  comprising: 
one or more computer-readable media (see Trinh, i.e. in para. 35, discloses that “Parts of the predictive maintenance server 110 may also include a memory that stores computer code 
one or more processors in communication with the one or more computer- readable media (see Trinh, i.e. in para. 35, discloses that “[0035] A predictive maintenance server 110 provides predictive maintenance information to various operators of the facility sites 140. A predictive maintenance server 110 may simply be referred to as a computing server 110. Maintenance information may include information on diagnostics, anomaly, inspection, repair, replacement, etc. The predictive maintenance server may generate one or more metrics that quantify anomaly of a piece of equipment at a facility site 140, may identify one or more pieces of equipment and/or the equipment's components that may need maintenance or repair, and may provide recommendations on recourses and actions that should be taken for particular equipment. The predictive maintenance server 110 may take the form of software, hardware, or a combination thereof (e.g., a computing machine of FIG. 20). For example, parts of the predictive maintenance server 110 may be a computer, a distributed computing system, or any computing machines capable of executing instructions that specify actions to be taken by the equipment. Parts of the predictive maintenance server 110 may include one or more processors such as a CPU (central processing unit), a GPU (graphics processing unit), a TPU (tensor processing unit), a DSP (digital signal processor), a system on a chip (SOC), a controller, a state machine, an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or any combination of these. Parts of the predictive maintenance server 110 may also include a memory that stores computer code including instructions that may cause the processors to perform certain actions when the instructions are executed, directly or indirectly by the processors. Instructions can be any directions, commands, or orders that may be stored in different forms, such as 
wherein the one or more computer-readable media and the one or more processors are configured to cause the device to 
	obtain sensor data that were generated by a plurality of sensors (see Trinh, i.e. in para.44, discloses that “[0044] The predictive maintenance server 110 receives and analyzes the data transmitted from various sensors 154 and settings 152.[0044] The predictive maintenance server 110 receives and analyzes the data transmitted from various sensors 154 and settings 152…”), 
	obtain event data that include occurrences of an event (see Trinh, i.e. in para. 41-43, discloses that “[0041] The data generated by a sensor 154 may be in any suitable format such as a time-series format. For example, a sensor 154 may monitor the temperature of a particular component of a piece of equipment. For every predetermined period of time (e.g., a second, a few seconds, a minute, an hour, etc.), the sensor 154 generates a data point. The generated data points may be associated with timestamps or may be collected presented as a time series. Different sensors 154 in a piece of equipment or the same type of sensors 154 among different pieces of equipment may have the same frequency in generating data points or may have different frequencies. The controller 160 (or the sensor 154 itself) may collect sufficient numbers of data points before a batch of data points is sent to the data store 120. Alternatively, or additionally, the controller 160 (or the sensor 154 itself) may also transmit generated data in real-time (with or without a slight delay) to the data store 120 or directly to the predictive maintenance server 110 in the form of a data stream with the predictive maintenance server 110. If a data stream is established, the predictive maintenance server 110 may continuously receive 
	identify, in the sensor data, sensor data that were generated by the plurality of sensors within a temporal range of an occurrence, of the occurrences, of the event (see Trinh, i.e. in para. 41-43, disclose that “[0041] The data generated by a sensor 154 may be in any suitable format such as a time-series format. For example, a sensor 154 may monitor the temperature of a particular component of a piece of equipment. For every predetermined period of time (e.g., a second, a few seconds, a minute, an hour, etc.), the sensor 154 generates a data point.  .... [0042] A piece of equipment 150 may include one or more sensors 154. Various sensors 154 of a piece of equipment 150 may perform different measurements. For example, a first sensor 154 may measure the temperature of a first component, a second sensor 154 may measure the temperature of a second component, and a third sensor 154 may measure the current of a third component. An output of a sensor 154 may be referred to as a sensor channel or simply a channel. [0043] A piece of equipment 150 may include one or more settings 152 that control the equipment 150. The settings 152 could include measurements, thresholds, ranges of operation of the equipment 150. The settings 152 may be set by an operator or set automatically. In one case, a setting value may be a static value. For example, an operator may set a target temperature of a particular component or location of the equipment 150. The sensor readings may be fed back to the equipment 150, as represented by the arrows 158, to maintain the measurements of the 
	calculate first characteristics of the sensor data that were generated by the plurality of sensors within the temporal range of the occurrence of the event (see Trinh, i.e. in para. 6, disclose that “[0006] In one embodiment, a computer-implemented predictive maintenance process is described. The process may include receiving a first set of sensor data sent during a first time interval by a sensor of equipment. The process may also include generating a reference histogram based on the first set of sensor data. The reference histogram may represent a first distribution of sensor data during the first time interval. A histogram may include a plurality of bins. Each bin may represent a range of sensor data values and a number of sensor data points for each bin. The process may further include receiving a second set of sensor data sent during a second time interval by the sensor of the equipment. The process may further include generating a new histogram based on the first set of sensor data, the new histogram representing a second distribution of sensor data during the second time interval. The process may further include comparing the new histogram with the reference histogram. The process may further include determining whether there is an anomaly in the operation of the equipment based on the comparison. The process may further include, responsive to determining that there is an anomaly, generating an alert for the equipment.”), 
The process may include receiving a first set of sensor data sent during a first time interval by a sensor of equipment. The process may also include generating a reference histogram based on the first set of sensor data. The reference histogram may represent a first distribution of sensor data during the first time interval. A histogram may include a plurality of bins. Each bin may represent a range of sensor data values and a number of sensor data points for each bin. The process may further include receiving a second set of sensor data sent during a second time interval by the sensor of the equipment. The process may further include generating a new histogram based on the first set of sensor data, the new histogram representing a second distribution of sensor data during the second time interval. The process may further include comparing the new histogram with the reference histogram. The process may further include determining whether there is an anomaly in the operation of the equipment based on the comparison. The process may further include, responsive to determining that there is an anomaly, generating an alert for the equipment.”), 
	calculate second characteristics of the sensor data that were generated by the plurality of sensors within the temporal range of the at least one other occurrence of the event (see Trinh, i.e. in para. 6, disclose that “[0006] In one embodiment, a computer-implemented predictive maintenance process is described. The process may include receiving a first set of sensor data sent during a first time interval by a sensor of equipment. The process may also include generating a reference histogram based on the first set of sensor data. The reference The process may further include determining whether there is an anomaly in the operation of the equipment based on the comparison. The process may further include, responsive to determining that there is an anomaly, generating an alert for the equipment.”), 		
	normalize at least some of the sensor data based on the first characteristics and on the second characteristics, thereby generating normalized sensor data (see Trinh, i.e. para. 73, discloses that “The predictive maintenance server 110 may normalize 550 the differences using one of the reference metrics of the machine learning model that represents the statistics of the training error of the machine learning model for a particular period of training data. For a time period that generates the scoring sensor data, the trained machine learning model may generate a plurality of predicted vital values. The predictive maintenance server 110 may generate one or more dissimilarity metrics based on the predicted values generated using the set of scoring sensor data”), 
	calculate respective correlations between the sensor data of the plurality of sensors that are within the temporal range of the occurrence of the event or the at least one other occurrence of the event (see Trinh, i.e. in para. 93, discloses that “[0093] Referring back to FIG. 9, the neural network 900 may include one or more aspects that further improve its performance. In a first example way to improve the performance of the neural network 900, the covariance matrices that are used in the neural network 900 to model the latent space distributions 936. The output sample distributions 980 may be simplified to reduce the complexity of the neural network 900. Referring to FIG. 12, a diagram illustrating an example process to reduce the complexity of a covariance matrix used in modeling sensor data distributions, according to an embodiment. In a neural network 900 that analyzes data from various sensor channels of equipment 150, the sensor measurements may have a certain correlation with each other. For example, the pressure and temperature of a component may often be positively correlated…”), and 
	train a machine-learning model based on the normalized sensor data and on the respective correlations (see Trinh, i.e. para. 73, discloses that “The predictive maintenance server 110 may normalize 550 the differences using one of the reference metrics of the machine learning model that represents the statistics of the training error of the machine learning model for a particular period of training data. For a time period that generates the scoring sensor data, the trained machine learning model may generate a plurality of predicted vital values. The predictive maintenance server 110 may generate one or more dissimilarity metrics based on the predicted values generated using the set of scoring sensor data”).
With regard to claim 2, the claim is drawn to the device of claim 1, wherein the characteristics include one or more of the following: a standard deviation, a mean, a median, a function, an integral, and a derivative (see Trinh, i.e. para. 85, discloses that “…                                   For a Gaussian distribution, the statistical parameters that model the distributions may be means and standard deviation”).
With regard to claim 3, the claim is drawn to the device of claim 1, wherein the machine-learning model is a neural network (see Trinh, i.e. in para. 48, discloses that “[0048] The model training engine 230 is used to train one or more machine learning models. Each model may correspond to a type of equipment 150 or even a model of equipment 150. For example, one or more machine learning models may be specifically trained for a refrigerator of a particular brand and model. In other cases, certain similar refrigerators may correspond to one or more common machine learning models. A wide variety of machine learning techniques may be used. Examples of which include different forms of unsupervised learning, clustering, as neural networks, including recurrent neural networks and long short-term memory networks, may also be used. Other machine learning techniques, such as predictive power parity (PPP), variational auto-encoder (VAE), and Bayes-based histogram, may also be used and will be discussed in further detail below…”).
With regard to claim 4, the claim is drawn to the device of claim 1, wherein, to identify, in the sensor data, sensor data that were generated by the plurality of sensors within the temporal range of the at least one other occurrence of the event based on the first characteristics (see Trinh, i.e. in para. 6, disclose that “[0006] In one embodiment, a computer-implemented predictive maintenance process is described. The process may include receiving a first set of sensor data sent during a first time interval by a sensor of equipment. The process may also include generating a reference histogram based on the first set of sensor data. The reference histogram may represent a first distribution of sensor data during the first time interval. A histogram may include a plurality of bins. Each bin may represent a range of sensor data values and a number of sensor data points for each bin. The process may further include receiving a second set of sensor data sent during a second time interval by the sensor of the equipment. The process may further include generating a new histogram based on the first set of sensor data, the new histogram representing a second distribution of sensor data during the second time interval. The process may further include comparing the new histogram with the reference histogram. The process may further include determining whether there is an anomaly in the operation of the equipment based on the comparison. The process may further include, responsive to determining 
identify sets of the sensor data that have characteristics that are similar or identical to the first characteristics (see Trinh, i.e. para. 48, discloses that “[0048] The model training engine 230 is used to train one or more machine learning models. Each model may correspond to a type of equipment 150 or even a model of equipment 150. For example, one or more machine learning models may be specifically trained for a refrigerator of a particular brand and model. In other cases, certain similar refrigerators may correspond to one or more common machine learning models”).
With regard to claim 5, the claim is drawn to the device of claim 1, wherein the plurality of sensors include one or more of the following: a temperature sensor, a position sensor, a current sensor, a voltage sensor, a magnetometer, a force sensor, an airflow sensor, a pressure sensor, a touch sensor, a strain sensor, a torque sensor, a flex sensor, a photoelectric sensor, a proximity sensor, a moisture sensor, a chemical sensor, and a vibration sensor (see Trinh, i.e. 40, disclose s that “[0040] A piece of equipment 150 may include one or more settings 152 and one or more sensors 154 that are equipped to monitor one or more measures of the equipment 150, articles on which the equipment 150 operate, or the environment of the equipment 150. Example measurements that are monitored by various sensors 154 may include temperature, pressure, force, acceleration, tension, light, motion, rotation, magnetic field, electrical field, capacitance, current, voltage, inductance, gravity, humidity, moisture, vibration, sound, and other physical aspects. Sensors 154 may also be various chemical or biosensors that detect chemical molecules, concentration, and biological components. A sensor 154 may be an Internet-of-Things (IoT) device. A collection of various sensors 154 may sometimes be referred to as an IoT fleet. A 
With regard to claim 7, the claim is drawn to a method comprising:
obtaining sensor data that were generated by a plurality of sensors (see Trinh, i.e. in para.44, discloses that “[0044] The predictive maintenance server 110 receives and analyzes the data transmitted from various sensors 154 and settings 152.[0044] The predictive maintenance server 110 receives and analyzes the data transmitted from various sensors 154 and settings 152…”);
obtaining event data that includes occurrences of an event (see Trinh, i.e. in para. 41-43, discloses that “[0041] The data generated by a sensor 154 may be in any suitable format such as a time-series format. For example, a sensor 154 may monitor the temperature of a particular component of a piece of equipment. For every predetermined period of time (e.g., a second, a few seconds, a minute, an hour, etc.), the sensor 154 generates a data point. The generated data points may be associated with timestamps or may be collected presented as a time series. Different sensors 154 in a piece of equipment or the same type of sensors 154 among different ;
calculating, for each sensor of the plurality of sensors, respective characteristics of the sensor data that were generated by the sensor within a temporal range of a respective occurrence of the occurrences of the event (see Trinh, i.e. in para. 41-43, disclose that “[0041] The data generated by a sensor 154 may be in any suitable format such as a time-series format. For example, a sensor 154 may monitor the temperature of a particular component of a piece of equipment. For every predetermined period of time (e.g., a second, a few seconds, a minute, an hour, etc.), the sensor 154 generates a data point.  .... [0042] A piece of equipment 150 may include one or more sensors 154. Various sensors 154 of a piece of equipment 150 may perform different measurements. For example, a first sensor 154 may measure the temperature of a first component, a second sensor 154 may measure the temperature of a second component, and a third sensor 154 may measure the current of a third component. An output of a sensor 154 may be referred to as a sensor channel or simply a channel. [0043] A piece of equipment 150 may include one or more settings 152 that control the equipment 150. The settings 152 could include measurements, thresholds, ranges of operation of the equipment 150. The settings 152 may be set by an operator or set automatically. In one case, a setting value may be a static value. For example, an operator may set a target temperature of a particular component or location of the equipment 150. The sensor readings may be fed back to the equipment 150, as represented by the arrows 158, to maintain the measurements of the components in the proximity of the target measurements specified in the settings. In another case, a setting value may be dynamic. For example, a target temperature of a particular component or location of the equipment 150 may be dynamically changed based on other conditions of the equipment 150. The values of the settings 152 may also be reported as a time series and transmitted to the data store 120 through the controller 160 or directly. For simplicity, in this disclosure and claims, sensor data may be used to collectively refer to both the data generated by the sensors 154 and the data from the settings 152.”), 
(see Trinh, i.e. in para. 41-43, disclose that “[0041] The data generated by a sensor 154 may be in any suitable format such as a time-series format. For example, a sensor 154 may monitor the temperature of a particular component of a piece of equipment. For every predetermined period of time (e.g., a second, a few seconds, a minute, an hour, etc.), the sensor 154 generates a data point.  .... [0042] A piece of equipment 150 may include one or more sensors 154. Various sensors 154 of a piece of equipment 150 may perform different measurements. For example, a first sensor 154 may measure the temperature of a first component, a second sensor 154 may measure the temperature of a second component, and a third sensor 154 may measure the current of a third component. An output of a sensor 154 may be referred to as a sensor channel or simply a channel. [0043] A piece of equipment 150 may include one or more settings 152 that control the equipment 150. The settings 152 could include measurements, thresholds, ranges of operation of the equipment 150. The settings 152 may be set by an operator or set automatically. In one case, a setting value may be a static value. For example, an operator may set a target temperature of a particular component or location of the equipment 150. The sensor readings may be fed back to the equipment 150, as represented by the arrows 158, to maintain the measurements of the components in the proximity of the target measurements specified in the settings. In another case, a setting value may be dynamic. For example, a target temperature of a particular component or location of the equipment 150 may be dynamically changed based on other conditions of the equipment 150. The values of the settings 152 may also be reported as a time series and transmitted to the data store 120 through the controller 160 or directly. For simplicity, in this disclosure and claims, sensor data may be used to collectively refer to both the data generated by the sensors 154 and the data from the settings 152.”);
calculating respective correlations between at least some of the sensor data (see Trinh, i.e. in para. 6, disclose that “[0006] In one embodiment, a computer-implemented predictive maintenance process is described. The process may include receiving a first set of sensor data sent during a first time interval by a sensor of equipment. The process may also include generating a reference histogram based on the first set of sensor data. The reference histogram may represent a first distribution of sensor data during the first time interval. A histogram may include a plurality of bins. Each bin may represent a range of sensor data values and a number of sensor data points for each bin. The process may further include receiving a second set of sensor 
normalizing at least some of the sensor data based on the characteristics, thereby generating normalized sensor data (see Trinh, i.e. para. 73, discloses that “The predictive maintenance server 110 may normalize 550 the differences using one of the reference metrics of the machine learning model that represents the statistics of the training error of the machine learning model for a particular period of training data. For a time period that generates the scoring sensor data, the trained machine learning model may generate a plurality of predicted vital values. The predictive maintenance server 110 may generate one or more dissimilarity metrics based on the predicted values generated using the set of scoring sensor data”); and
training a machine-learning model based on the normalized sensor data (see Trinh, i.e. para. 73, discloses that “The predictive maintenance server 110 may normalize 550 the differences using one of the reference metrics of the machine learning model that represents the statistics of the training error of the machine learning model for a particular period of training data. For a time period that generates the scoring sensor data, the trained machine learning model may generate a plurality of predicted vital values. The predictive maintenance server 110 may generate one or more dissimilarity metrics based on the predicted values generated using the set of scoring sensor data”). (see Trinh, i.e. para. 73, discloses that “The predictive maintenance 
With regard to claim 8, the claim is drawn to the method of claim 7, further comprising:
identifying, in the sensor data, sensor data that were generated by a respective sensor of the plurality of sensors within a temporal range of the occurrence of the event (see Trinh, i.e. in para. 6, disclose that “[0006] In one embodiment, a computer-implemented predictive maintenance process is described. The process may include receiving a first set of sensor data sent during a first time interval by a sensor of equipment. The process may also include generating a reference histogram based on the first set of sensor data. The reference histogram may represent a first distribution of sensor data during the first time interval. A histogram may include a plurality of bins. Each bin may represent a range of sensor data values and a number of sensor data points for each bin. The process may further include receiving a second set of sensor data sent during a second time interval by the sensor of the equipment. The process may further include generating a new histogram based on the first set of sensor data, the new histogram representing a second distribution of sensor data during the second time interval. The process may further include comparing the new histogram with the reference histogram. The process may further include determining whether there is an anomaly in the operation of the equipment based on the comparison. The process may further include, responsive to determining that there is an anomaly, generating an alert for the equipment.”);

With regard to claim 9, the claim is drawn to The method of claim 7, wherein each occurrence of the event has a respective epoch, and wherein the temporal range includes time before the epoch and time after the epoch (see Trinh, i.e. in para. 41, discloses that “[0041] The data generated by a sensor 154 may be in any suitable format such as a time-series format. For example, a sensor 154 may monitor the temperature of a particular component of a piece of equipment. For every predetermined period of time (e.g., a second, a few seconds, a minute, an hour, etc.), the sensor 154 generates a data point”).
With regard to claim 10, the claim is drawn to the method of claim 7, wherein the event is one of the following: an overheating, a part failure (see Trinh, i.e. in para. 16, discloses that “[0016] FIGS. 6A and 6B respectively illustrate example plots of data of actual sensor values and predicted sensor values of discharge temperatures of a piece of normal equipment and likely abnormal equipment, according to an embodiment…”), a jam, an open panel, an empty toner cartridge, an empty ink tank, a belt failure, a bearing failure, and a circuit failure.
With regard to claim 11, the claim is drawn to the method of claim 7, further comprising: calculating a time interval between two of the occurrences of the event (see Trinh, i.e. in para. 41, disclose that “[0041] The data generated by a sensor 154 may be in any suitable 
With regard to claim 12, the claim is drawn to the method of claim 7, wherein the machine-learning model is a neural network (see Trinh, i.e. in para. 48, discloses that “[0048] The model training engine 230 is used to train one or more machine learning models. Each model may correspond to a type of equipment 150 or even a model of equipment 150. For example, one or more machine learning models may be specifically trained for a refrigerator of a particular brand and model. In other cases, certain similar refrigerators may correspond to one or more common machine learning models. A wide variety of machine learning techniques may be used. Examples of which include different forms of unsupervised learning, clustering, supervised learning such as random forest classifiers, support vector pieces of equipment (SVM) including kernel SVMs, gradient boosting, linear regression, logistic regression, and other forms of regressions. Deep learning techniques such as neural networks, including recurrent neural networks and long short-term memory networks, may also be used. Other machine learning techniques, such as predictive power parity (PPP), variational auto-encoder (VAE), and Bayes-based histogram, may also be used and will be discussed in further detail below…”).
With regard to claim 13, the claim is drawn to the method of claim 7, further comprising: 
obtaining additional sensor data that were generated by the plurality of sensors (see Trinh, i.e. Fig. 1, disclose the plurality of sensors 154; in para. 4, discloses that “The process may include receiving a set of sensor data generated from sensors associated with equipment, one of the sensors being a target sensor, the set of sensor data comprising measured values of the target sensor…”);
inputting the additional sensor data into the machine-learning model, which outputs a prediction of a future event (see Trinh, i.e. in para. 4, discloses that “…The process may further include inputting the subset of sensor data into a machine learning model to generate predicted sensor values of the target sensor”). 
With regard to claim 14, the claim is drawn to  one or more computer-readable storage media storing instructions that, when executed by one or more computing devices (see Trinh, i.e. para. 7, discloses that “[0007] In one embodiment, a non-transitory computer readable medium that is configured to store instructions is described. The instructions, when executed by one or more processors, cause the one or more processors to perform a process that includes steps described in the above computer-implemented methods or described in any embodiments of this disclosure. In one embodiment, a system may include one or more processors and a storage medium that is configured to store instructions. The instructions, when executed by one or more processors, cause the one or more processors to perform a process that includes steps described in the above computer-implemented methods or described in any embodiments of this disclosure”), cause the one or more computing devices to perform operations comprising: 

obtaining event data that include occurrences of an event (see Trinh, i.e. in para. 41-43, discloses that “[0041] The data generated by a sensor 154 may be in any suitable format such as a time-series format. For example, a sensor 154 may monitor the temperature of a particular component of a piece of equipment. For every predetermined period of time (e.g., a second, a few seconds, a minute, an hour, etc.), the sensor 154 generates a data point. The generated data points may be associated with timestamps or may be collected presented as a time series. Different sensors 154 in a piece of equipment or the same type of sensors 154 among different pieces of equipment may have the same frequency in generating data points or may have different frequencies. The controller 160 (or the sensor 154 itself) may collect sufficient numbers of data points before a batch of data points is sent to the data store 120. Alternatively, or additionally, the controller 160 (or the sensor 154 itself) may also transmit generated data in real-time (with or without a slight delay) to the data store 120 or directly to the predictive maintenance server 110 in the form of a data stream with the predictive maintenance server 110. If a data stream is established, the predictive maintenance server 110 may continuously receive data from the sensors 154 as new data are generated. [0042] A piece of equipment 150 may include one or more sensors 154. Various sensors 154 of a piece of equipment 150 may perform different measurements. For example, a first sensor 154 may measure the temperature of a first component, a second sensor 154 may measure the temperature of a second component, and a 
calculating, for each of one or more sensors of the plurality of sensors, respective characteristics of the sensor data that were generated by the sensor within a temporal range of a respective occurrence of the occurrences of the event (see Trinh, i.e. in para. 41-43, disclose that “[0041] The data generated by a sensor 154 may be in any suitable format such as a time-series format. For example, a sensor 154 may monitor the temperature of a particular component of a piece of equipment. For every predetermined period of time (e.g., a second, a few seconds, a minute, an hour, etc.), the sensor 154 generates a data point.  .... [0042] A piece of equipment 150 may include one or more sensors 154. Various sensors 154 of a piece of equipment 150 may perform different measurements. For example, a first sensor 154 may measure the temperature of a first component, a second sensor 154 may measure the temperature of a second component, and a third sensor 154 may measure the current of a third component. An output of a sensor 154 may be referred to as a sensor channel or simply a channel. [0043] A piece of equipment 150 may include one or more settings 152 that control the equipment 150. The settings 152 could include measurements, thresholds, ranges of operation of the equipment 150. The settings 152 may be set by an operator or set automatically. In one case, a setting value may be a static value. For example, an operator may set a target temperature of a particular component or location of the equipment 150. The sensor readings may be fed back to the equipment 150, as represented by the arrows 158, to maintain the measurements of the components in the proximity of the target measurements specified in the settings. In another case, a setting value may be dynamic. For example, a target temperature of a particular component or location of the equipment 150 may be dynamically changed based on other conditions of the equipment 150. The values of the settings 
calculating respective correlations between at least some of the sensor data (see Trinh, i.e. in para. 6, disclose that “[0006] In one embodiment, a computer-implemented predictive maintenance process is described. The process may include receiving a first set of sensor data sent during a first time interval by a sensor of equipment. The process may also include generating a reference histogram based on the first set of sensor data. The reference histogram may represent a first distribution of sensor data during the first time interval. A histogram may include a plurality of bins. Each bin may represent a range of sensor data values and a number of sensor data points for each bin. The process may further include receiving a second set of sensor data sent during a second time interval by the sensor of the equipment. The process may further include generating a new histogram based on the first set of sensor data, the new histogram representing a second distribution of sensor data during the second time interval. The process may further include comparing the new histogram with the reference histogram. The process may further include determining whether there is an anomaly in the operation of the equipment based on the comparison. The process may further include, responsive to determining that there is an anomaly, generating an alert for the equipment.”);
normalizing at least some of the sensor data based on the characteristics, thereby generating normalized sensor data (see Trinh, i.e. para. 73, discloses that “The predictive maintenance server 110 may normalize 550 the differences using one of the reference metrics of the machine learning model that represents the statistics of the training error of the machine learning model for a particular period of training data. For a time period that generates the scoring sensor data, the trained machine learning model may generate a plurality of predicted vital values. The predictive maintenance server 110 may generate one or more dissimilarity metrics based on the predicted values generated using the set of scoring sensor data”); and
training a machine-learning model based on the normalized training data, wherein the machine-learning model receives sensor data as inputs, and the machine-learning model outputs either a normal indicator or, alternatively, an abnormal indicator (see Trinh, i.e. para. 33, 49, 73 and etc., disclose that “[0033] Embodiments described herein relate to various predictive maintenance approaches that can detect anomalies of the equipment often before the equipment show signs of failure. A predictive maintenance server may receive data from various sensors of the equipment. The predictive maintenance server uses various signal processing techniques and machine learning models to predict whether one or pieces of equipment show signs of an anomaly. In response to a sign of anomaly, the predictive maintenance server issues an alert. The machine learning models may be unsupervised or semi-supervised to reduce the cost of determining whether the equipment is abnormal during the training of the machine learning model. The machine learning models may include a predictive power parity (PPP) model, a variational auto-encoder (VAE) model, and a Bayes-based histogram model.)
With regard to claim 16, the claim is drawn to the one or more computer-readable storage media of claim 14, wherein the operations further comprise.
calculating, for each of one or more sensors of the plurality of sensors, respective characteristics of the sensor data that were not generated by the sensor within the temporal range of any of the occurrences of the event (see Trinh, i.e. in para. 6, discloses that “[0006] In one embodiment, a computer-implemented predictive maintenance process is described. The process a first set of sensor data sent during a first time interval by a sensor of equipment. The process may also include generating a reference histogram based on the first set of sensor data. The reference histogram may represent a first distribution of sensor data during the first time interval. A histogram may include a plurality of bins. Each bin may represent a range of sensor data values and a number of sensor data points for each bin. The process may further include receiving a second set of sensor data sent during a second time interval by the sensor of the equipment. The process may further include generating a new histogram based on the first set of sensor data, the new histogram representing a second distribution of sensor data during the second time interval. The process may further include comparing the new histogram with the reference histogram. The process may further include determining whether there is an anomaly in the operation of the equipment based on the comparison. The process may further include, responsive to determining that there is an anomaly, generating an alert for the equipment…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh as applied to claim 1 above, and further in view of Yoo (U.S. Pub. No. 2020/0174488A1). .
With regard to claim 15, the claim is drawn to the one or more computer-readable storage media of claim 14, wherein the operations further comprise: selecting a sensor that had a 
The teachings of Trinh do not explicitly disclose the aspect relating to “wherein the operations further comprise: selecting a sensor that had a fault based on the event; and searching the sensor data for an occurrence, of the occurrences of the event, based on the respective characteristics of the sensor data that were generated by the sensor that had the fault”. 
However,  Yoo discloses analogous invention relates to a false target removal device and method for vehicles capable of determining whether the current sensor fusion measurement information is false based on parameters learned by a learning unit and removing false target information, whereby it is possible to efficiently prevent the generation of a false sensor fusion target and thus to improve the reliability of the sensor fusion and a vehicle including the false target removal device (see Yoo, i.e. para. 7 and etc.).  More specifically, in Yoo, i.e. i.e. in abstract, para. 10 and etc., disclose that “The false target removal device may include a learning unit for receiving sensor fusion measurement information and learning one or more parameters based on the received sensor fusion measurement information, a falseness determination unit for, upon receiving current sensor fusion measurement information, determining whether the current sensor fusion measurement information is false based on the one or more parameters learned by the learning unit, and a sensor fusion target generation unit for removing false target information and generating a sensor fusion target based on the result of the determination by the falseness determination unit”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trinh to include the limitation(s) .

Allowable Subject Matter
With regard to Claim 6, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 6, the closest prior arts of record, Trinh and Yoo, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein, to calculate the respective correlations between the sensor data of the plurality of sensors that are within the temporal range of the occurrence of the event or the at least one other occurrence of the event, the one or more computer-readable media and the one or more processors are further configured to cause the device to: calculate a respective correlation between the sensor data of the sensors in each possible combination of two sensors of the plurality of sensors”.  These 
Therefore, claim 6 is objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung (U.S. Pat/Pub No. 2021/0103794 A1) disclose an invention relates to a system for detecting anomaly for high-dimensional sensor data associated with one or more machines.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JACKY X ZHENG/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Zletz, 893 F. 2d 319.  (Fed. Cir. 1989). 
        2 In reference to the memorandum issued on January 26, 2010, titled "Subject Matter Eligibility of Computer Readable Media", also published in Official Gazette of the USPTO on February 23, 2010 (http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20), and also see the provided suggestion for amendment discussed therein.  
        3 See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2.
        4 See In re Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 196-97 (1980).